         Case 2:18-cv-01290-WSS Document 84 Filed 10/21/19 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA




KYKO GLOBAL, INC., a Canadian                      Case No. 2:18-cv-1290-WSS
corporation, KYKO GLOBAL GmbH, a                   [Oral Argument Requested]
Bahamian corporation, PRITHVI
SOLUTIONS, INC., a Delaware Corporation

                          Plaintiffs,
v.

PRITHVI INFORMATION SOLUTIONS,
LTD, an Indian corporation, VALUE TEAM
CORPORATION, a British Virgin Islands
corporation, SSG CAPITAL PARTNERS I,
L.P., a Cayman Islands Limited Partnership,
SSG CAPITAL MANAGEMENT (HONG
KONG) LIMITED, a private Hong Kong
company, MADHAVI VUPPALAPATI, an
individual, ANANDHAN JAYARAMAN, an
Individual, SHYAM MAHESHWARI, an
individual, IRA SYAVITRI NOOR A/K/A
IRA NOOR VOURLOUMIS, an individual,
DINESH GOEL, an individual, WONG
CHING HIM a/k/a Edwin Wong, an
individual, ANDREAS VOURLOUMIS, an
individual, PRITHVI ASIA SOLUTIONS
LIMITED, a Hong Kong company

                          Defendants.


 PLAINTIFFS' BRIEF IN SUPPORT OF MOTION FOR SANCTIONS PURSUANT TO
  FED. R. CIV.P. 37(b)(2)(A)(i), OR IN THE ALTERNATIVE, MOTION TO COMPEL
     PRODUCTION OF DOCUMENTS AND INTERROGATORY RESPONSES
                     PURSUANT TO FED. R. CIV. P. 37(a)(3)(B)

       NOW COME Plaintiffs Kyko Global Inc., Kyko Global GmbH, and Prithvi Solutions

Inc. ("Plaintiffs") submitting the following Brief in Support of Motion for Sanctions Pursuant to

Fed. R. Civ. P. 37(b)(2)(A)(i), Or in the Alternative, Motion to Compel Production of

Documents and Interrogatory Responses Pursuant to Fed. R. Civ. P. 37(a)(3)(B):




                                               1
              Case 2:18-cv-01290-WSS Document 84 Filed 10/21/19 Page 2 of 7



                                             STATEMENT OF FACTS

           Plaintiffs incorporate the facts set forth in their Motion.

                                                      ARGUMENT

I. This Court Should Enter an Order That States Defendants Have Submitted to Personal
   Jurisdiction.

           Fed. R. Civ. P. 37(b)(2)(A)(i) states:

           (b) Failure to Comply with a Court Order.
           ...
            (2) Sanctions Sought in the District Where the Action Is Pending.
           (A) For Not Obeying a Discovery Order. If a party or a party's officer, director, or managing
           agent--or a witness designated under Rule 30(b)(6) or 31(a)(4)--fails to obey an order to provide or
           permit discovery, including an order under Rule 26(f), 35, or 37(a), the court where the action is
           pending may issue further just orders. They may include the following:
           (i) directing that the matters embraced in the order or other designated facts be taken as
           established for purposes of the action, as the prevailing party claims
           (emphasis added)


           In Compagnie Des Bauxites De Guinea v. Insurance Co. of North America, 651 F.2d 877

(3rd Cir. 1981), the Third Circuit affirmed the district court's sanction under Fed. R. Civ. P.

37(b)(2)(A) 1 that certain defendants in that case submitted to personal jurisdiction in the Western

District of Pennsylvania due to their willful failure to abide by the district court's jurisdictional

discovery orders. The court determined that the sanction was appropriate because, "[defendants]

negligently or deliberately flouted the district court's order compelling discovery." Id. at 886.

The court also determined that the sanction did not violate the due process clause of the

Constitution because "the sanction was carefully tailored to fit the situation; only the facts

necessary to establish the minimum contacts needed to justify personal jurisdiction in this action

were taken as established pursuant to the sanction." Id. at 886.

           In Insurance Corp. of Ireland LTD v. Compagnie des Bauxites de Guinee, 456 U.S. 694

(1982), the U.S. Supreme Court affirmed. In doing so, the Court, relying upon Hammond


1
    This version of the rule is essentially identical to the current form of Fed. R. Civ. P. 37(b)(2)(A)(i).

                                                               2
         Case 2:18-cv-01290-WSS Document 84 Filed 10/21/19 Page 3 of 7



Packing Co. v. Arkansas, 212 U.S. 322, 350-351 (1909), stated that inherent in Fed. R. Civ. P.

37(b)(2)(A) exists “the undoubted right of the lawmaking power to create a presumption of fact

as to the bad faith and untruth of an answer begotten from the suppression or failure to produce

the proof ordered ...[T]he preservation of due process was secured by the presumption that the

refusal to produce evidence material to the administration of due process was but an admission

of the want of merit in the asserted defense.” Id. at 705.

       The Court also stated:

       Having put the issue in question, petitioners did not have the option of blocking the reasonable
       attempt of CBG to meet its burden of proof. It surely did not have this option once the court had
       overruled petitioners' objections. Because of petitioners' failure to comply with the discovery
       orders, CBG was unable to establish the full extent of the contacts between petitioners and
       Pennsylvania, the critical issue in proving personal jurisdiction. Petitioners' failure to supply the
       requested information as to its contacts with Pennsylvania supports “the presumption that the
       refusal to produce evidence ... was but an admission of the want of merit in the asserted
       defense.” Hammond Packing, 212 U.S., at 351, 29 S.Ct., at 380. The sanction took as established
       the facts—contacts **2108 with Pennsylvania—that CBG was seeking to establish through
       discovery. That a particular legal consequence—personal jurisdiction of the court over the
       defendants—follows from this, does not in any way affect the appropriateness of the sanction.
       Id. at 709.

       Here, Defendants specifically requested this Court to review Plaintiffs' written discovery

requests as part of the September 25, 2019, discovery status conference. After undertaking the

requested review, this Court unequivocally ruled that Defendants were required to answer them

"as propounded" and to provide "complete" responses.

       Instead of doing so, Defendants engaged in conduct directly contrary to the Court’s order

in an effort to try to hide and withhold jurisdictional information from Plaintiffs and to otherwise

inhibit them from properly preparing to conduct the depositions prior to the November 1, 2019,

discovery cutoff date: (i) Defendants withheld documents and tried to force Plaintiffs to sign a

legally impermissible protective order; (ii) Defendants provided "responses" to Plaintiffs'

discovery requests that willfully violate this Court's Order that requires "complete" responses as

the discovery requests are "propounded" and Defendants' "responses" are incomplete, evasive,


                                                        3
          Case 2:18-cv-01290-WSS Document 84 Filed 10/21/19 Page 4 of 7



and strategically designed to withhold jurisdictional information from Plaintiffs. Accordingly,

consistent with the rationale for imposing sanctions set forth in the clear precedent of the

Compagnie cases, this Court should enter an Order that states Defendants have submitted to

personal jurisdiction in this case.

       Defendants should not be provided with an opportunity for a "do-over." In Update Art

Inc. v. Modin Publishing LTD, 843 F.2d 67 (2nd Cir. 1988) the court stated: "[t]he essential

question presented by this appeal is whether this United States Court intends strictly to enforce

sanctions provided for noncompliance with discovery orders. The opinion that follows is a stern

warning that we do." In affirming the trial court's sanction order regarding the failure to provide

discovery, the court stated:

       Disciplinary sanctions under Rule 37 are intended to serve three purposes. First, they ensure that a
       party will not benefit from its own failure to comply. Second, they are specific deterrents and seek
       to obtain compliance with the particular order issued. Third, they are intended to serve a general
       deterrent effect on the case at hand and on other litigation, provided that the party against whom
       they are imposed was in some sense at fault. National Hockey League v. Metropolitan Hockey
       Club, Inc., 427 U.S. 639 (1976) (per curiam); Cine Forty-Second Street Theatre Corp. v. Allied
       Artists Pictures Corp., 602 F.2d 1062, 1066 (2 Cir.1979)
       Id. at 71.

       Here, Defendants should not be provided with an opportunity to now comply with this

Court's Order because they were required to do so at the outset. To do so, this Court would

reward Defendants for their recalcitrant conduct by permitting them the opportunity to try to get

away with non-compliance, and then only insist upon compliance after Plaintiffs file a Motion to

enforce this Court's Order.

       For the reasons set forth above, Plaintiffs request this Court to enter an Order that states

Defendants have submitted to personal jurisdiction in this case.

II. Alternatively, This Court Should Enter Another Order That Requires Defendants to
Comply With This Court's Original Order to Have Defendants Provide Plaintiffs With
Complete Discovery Responses.

       Fed. R. Civ. P. 37(a)(3)(B) states in pertinent part:

                                                        4
          Case 2:18-cv-01290-WSS Document 84 Filed 10/21/19 Page 5 of 7




        A party seeking discovery may move for an order compelling an answer, designation, production,
        or inspection. This motion may be made if:
        ...
        (iii) a party fails to answer an interrogatory submitted under Rule 33; or
        (iv) a party fails to produce documents or fails to respond that inspection will be permitted -- or
        fails to permit inspection -- as requested under Rule 34.

        Defendants' "responses" to Plaintiffs' written discovery requests violate this Court' Order

that requires "complete" responses to the discovery as it is "propounded," as well as Fed. R. Civ.

P. 33 and Fed. R. Civ. P. 34.

        The responses are generally deficient because: (i) VTC fails to provide any responses

whatsoever, (ii) Defendants object to producing documents that show their contacts outside of

Pennsylvania, (iii) Defendants ignore the written language in Plaintiffs' discovery requests and

state that they will only produce documents "related to the allegations in the Complaint," which

they unilaterally decide to produce behind-the-scenes. See Sanchez v. U.S. Airways, Inc., 202

F.R.D. 131, 135 (E.D. Pa. 2001)("It is not for a party to determine, by a unilateral review of

documentation, whether information is relevant to the case.").

        The responses are also specifically deficient for the multitude of reasons set forth in

Plaintiffs' Motion Pgs. 7-10.          As discussed therein, and when coupled with the general

deficiencies discussed above, Defendants intentionally run afoul of this Court's Order and the

response requirements set forth in Fed. R. Civ. P. 33 and Fed. R. Civ. P. 34 leaving Plaintiffs

with a factually and legally meaningless response. Accordingly, in the alternative, Plaintiffs

request this Court to enter another Order that requires Defendants to comply with this Court's

original Order to provide Plaintiffs with complete discovery responses as they are propounded

and in compliance with Fed. R. Civ. P. 33 and Fed. R. Civ. P. 34. 2

                                               CONCLUSION

2
 This requested relief shall not be construed as a withdrawal of Plaintiffs' Motion to have the Requests for
Admissions Deemed Admitted Against VTC [Doc 76].

                                                        5
            Case 2:18-cv-01290-WSS Document 84 Filed 10/21/19 Page 6 of 7



       Plaintiffs request this Court to enter an Order that states that Defendants have submitted

to personal jurisdiction pursuant to Fed. R. Civ. P. 37(b)(2)(A)(i), or in the alternative, enter an

Order that requires Defendants to comply with this Court's original Order and have Defendants

provide Plaintiffs with complete and proper responses to their written discovery requests as they

are propounded pursuant to Fed. R. Civ. P. 37(a)(3)(B). Plaintiffs also request that this Court

award them attorney fees and costs pursuant to Fed. R. Civ. P. 37(b)(2)(C) or Fed. R. Civ. P.

37(a)(5).

                                              Respectfully submitted,

                                              /s/ Joseph F. Rodkey, Jr.
                                              Pa. I.D. No. 66757

                                              FOWKES ♦ RODKEY
                                              732 Allegheny River Blvd.
                                              P.O. Box 173
                                              Oakmont, PA 15139

                                              (412) 828-2802 (Phone)
                                              (412) 828-2588 (Fax)
                                              jrodkey@fowkesrodkey.com

                                              Jayson M. Macyda
                                              Jayson M. Macyda (admitted pro hac vice)
                                              Kyko Global, Inc.
                                              P.O. Box 87491
                                              Canton, MI 48187
                                              (248) 243-6685
                                              generalcounsel@kykoglobal.com


                                CERTIFICATE OF SERVICE

               The undersigned certifies that a true and correct copy of the foregoing document
was served via the Court’s CM/ECF Notification System on this 21st day of October, 2019 upon
the following:
                              Michael H. Ginsberg
                              mhginsberg@jonesday.com
                              John D. Goetz
                              jdgoetz@jonesday.com
                              Douglas Baker
                              ddbaker@jonesday.com


                                                 6
         Case 2:18-cv-01290-WSS Document 84 Filed 10/21/19 Page 7 of 7



                             JONES DAY
                             500 Grant Street, Suite 4500
                             Pittsburgh, PA 15219-2514

                             Counsel for Defendants:

                             SSG Capital Partners I, L.P.
                             SSG Capital Management (Hong Kong) Limited
                             Shyam Maheshwari
                             Ira Syavitri Noor a/k/a Ira Noor Vourloumis
                             Dinesh Goel
                             Wong Ching Him a/k/a Edwin Wong
                             Andreas Vourloumis
                             Value Team Corporation

              The undersigned certifies that a true and correct copy of the foregoing document
was served via U.S. Mail for posting on the 21st day of October, 2019 upon the following:
                             Prithvi Information Solutions, LTD.
                             Prithvi Asia Solutions Limited
                             214 S. Craig Street
                             Suite 5
                             Pittsburgh, PA 15213


              The undersigned certifies that a true and correct copy of the foregoing document
was served via Email on the 21st day of October, 2019 upon Madhavi Vuppalapati and
Anandhan Jayaraman by sending an email to:
                             Madhavi@prithvisolutions.com
                             Vuppalapatim@gmail.com
                             Satish@prithvisolutions.com
                             Vuppalapatis@gmail.com
                             ajayaraman@gmail.com
                             /s/ Joseph F. Rodkey, Jr.




                                               7
